Title: To Alexander Hamilton from Henry Sheaff, 10 February 1798
From: Sheaff, Henry
To: Hamilton, Alexander


Philadelphia, February 10, 1798. “Mr Robert Morris by Art and address has nearly Ruined me.… I have paid Ten Thousand Dollars have yet to pay Seven Thousands.… It was suggested to me by applying to you, as Mr. Morris holds large quantity of Lands in your State, you have it in your power to put me on Some plan to Secure my Debt.… Any mode you can devise for me will be thankfully Received.…”
